Citation Nr: 0639645	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-10 060	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which established 
service connection for PTSD and assigned a 50 percent rating 
effective from July 24, 2003.  An increased 70 percent rating 
was subsequently granted effective from July 24, 2003.  A 
total rating based upon individual unemployability was also 
granted effective from January 1, 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates that on January 2, 2004, the 
veteran's service-connected PTSD was a total occupational and 
social impairment.


CONCLUSION OF LAW

An increased, staged 100 percent rating for PTSD is warranted 
effective from January 2, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in July 2003 and April 2005.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
April 2006.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores ranging 
between 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or a major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  Scores ranging between 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The nomenclature employed in the 
schedule is based upon the DSM-IV, which includes the GAF 
scale.  See 38 C.F.R. § 4.130.  

In this case, the veteran asserts that his service-connected 
PTSD is more severely disabling than indicated by the present 
70 percent rating.  His original claim for service connection 
was received on July 24, 2003.  In support of his claim he 
submitted a July 2003 statement from Dr. E.W.H. which 
provided a diagnosis of chronic PTSD and a GAF score of 30.  
The physician stated that because of his service-related PTSD 
the veteran was unable to sustain social relationships and 
was moderately compromised in his ability to sustain work 
relationships.  

VA treatment records dated in September 2003 noted a 
diagnosis of PTSD and provided a present GAF score of 50.  On 
VA examination in October 2003 the veteran complained of 
sleep disturbance, nightmares, flashbacks, intrusive 
thoughts, hypervigilance, avoidance of crowds, and a short 
temper.  He stated the frequency of his nightmares had 
decreased since he began taking medication.  The examiner 
noted the veteran had been awarded the Purple Heart for 
injuries sustained in Vietnam and that he had experienced 
traumatic events which he re-experienced in nightmares, 
flashbacks, and intrusive thoughts.  It was noted he avoided 
thinking about those events and felt detached and estranged 
from others, but there was no evidence of homicidal or 
suicidal intent, impairment of thought processes, or 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  He was oriented times three with adequate 
judgment and insight, but he had a sleep disorder, was 
irritable, anxious, hypervigilant, and easily startled.  
These problems were noted to have interfered with his work 
and social activities.  He related that he last worked full 
time in April 2000, when the company he was employed by 
closed.  He now worked part time in the security industry.  
The diagnosis was PTSD and a GAF score of 52 was provided 
which was defined as a serious impairment of interpersonal 
relations.  

In his December 2003 application for a total rating based 
upon individual employability the veteran reported he worked 
as a security guard from May 2000 to December 31, 2003.  He 
stated he only worked 30 hours per week, but noted that he 
had earned $50,000 in 1995 as a forklift operator.  

In correspondence dated January 2, 2004, the veteran's 
private psychiatrist provided a diagnosis of chronic PTSD and 
a GAF score of 30.  It was noted the veteran had a stroke in 
January 2002.  The physician noted the veteran had nightmares 
at least twice per week, that he only slept two to three 
hours per night, that he experienced hallucinations two to 
three times per week, that he startled easily, that his 
recent memory was severely impaired, and that he preferred to 
remain socially isolated.  It was noted that because of his 
PTSD the veteran could no longer sustain work or social 
relationships.  The physician stated the veteran had been 
advised to stop work and that he was considered permanently 
and totally disabled.  

In various VA medical examination reports dated in June 2004, 
the veteran related that he was unemployed partly due to 
physical problems, and partly due to psychiatric impairment.  

A July 2005 VA examination provided a diagnosis of PTSD and a 
GAF score of 35.  The examiner noted there was no significant 
difference between the present examination findings and the 
opinion of the private physician.

Based on the evidence of record, the Board finds that on 
January 1, 2004, the veteran's service-connected PTSD 
resulted in total occupational and social impairment.  It is 
significant to note that the veteran worked until December 
31, 2003, and that the medical reports prior to January 2004 
revealed no evidence of symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  Therefore, the Board finds the 
criteria for a 100 percent rating is warranted effective from 
January 2, 2004, but no earlier.


ORDER

Entitlement to an increased 100 percent rating for PTSD 
effective from January 2, 2004, is granted, subject to the 
regulations governing the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


